Per Curiam.
There are two appeals in this cause prosecuted by defendant Warren; one from the judgment, and one from an order made after judgment, denying Warren’s motion to modify the same.
The judgment was taken and entered against’ Warren by his consent. This disposes of the appeal from the judgment. We will not hear an appeal from a judgment entered by the consent of the party prosecuting the appeal. The judgment must be affirmed.
As to the appeal from the order denying the motion of Warren above stated, we are of opinion from the papers used on the motion that the court was justified in denying the motion aforesaid.
Judgment and order affirmed.